Citation Nr: 1118867	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD), prior to May 2, 2008.  

2.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected PTSD, beginning on May 2, 2008.  

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left patellar fracture, prior to November 13, 2006.  

4.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected left patellar fracture, beginning on November 13, 2006.  

5.  Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to June 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision, from a September 2007 rating decision, issued in October 2007, and from a November 2008 rating decision, issued in December 2008 by the RO.  

As the claims for increased ratings for the service-connected PTSD and the left knee disability involve requests for higher ratings following the grants of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In addition, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  

In various statements, the Veteran has reported that his service-connected disabilities have prevented him from obtaining employment.  Even though he has not appealed the TDIU issue, the Court held in Rice that when the issue is raised by the evidence of record, the Board must adjudicate the issue as part of the claim for an increased rating.  As such, the issue is properly before the Board.  

The issues of an initial evaluation in excess of 10 percent for the service-connected left patellar fracture, prior to November 13, 2006, and for an initial evaluation in excess of 30 percent for the service-connected left patellar fracture, beginning on November 13, 2006, are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  For the entire period of the appeal, the service-connected PTSD is shown to have been manifested by a disability picture that more closely resembled that of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation, spatial disorientation, difficulty in adapting to stressful circumstances, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; total social and occupational impairment is not demonstrated.  

2.  The service-connected disabilities are shown to preclude the Veteran from securing and following substantially gainful employment consistent with his educational and work background.  


CONCLUSION OF LAW

1.  For the entire period of the appeal, the criteria for the assignment of an evaluation of 70 percent, but not higher for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code (DC) 9411 (2010).  

2.  The criteria for the grant of a total rating based on individual unemployability by reason of service-connected disability are met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in January 2005 and June 2006.  In the June 2006 letter, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The claims were readjudicated in November 2009.  

As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded VA examinations to address the nature and severity of his service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, the Board acknowledges that in various VA and private treatment records and examination reports, the Veteran has reported that he is in receipt of Social Security Administration (SSA) benefits due to his due to a nonservice-connected cerebrovascular accident (CVA).  

When the VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010).  

However, the Board notes that not all medical records or all SSA disability records must be sought, only those that are relevant to the Veteran's claim must be obtained.  

Further, relevant records for the purpose of 38 U.S.C.A. § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of substantiating the Veteran's claim.  The government is not required to obtain records in every case to rule out their relevance.  Id.  

In the Veteran's case, as reported, he is in receipt of SSA benefits for a nonservice-connected CVA.  Although any outstanding SSA records may be relevant to his claim for an increased rating for his service-connected left knee disability, the Board finds that obtaining further treatment records on the CVA with respect to the claim for an increase for the service-connected PTSD, alone, is unnecessary.  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


TDIU

TDIU may be assigned when a schedular rating is less than total if, when there is only one disability ratable at 60 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2010).  

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advanced age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  

A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2010).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  

The fact that a veteran is unemployed is generally insufficient to demonstrate that he is "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


Specific Legal Criteria

Under 38 C.F.R. § 4.130, DC 9411 (2010), this diagnostic code provides:  

100%	Total occupational and social impairment, due to such symptoms as: gross 	impairment in thought processes or communication; persistent delusions or 	hallucinations; grossly inappropriate behavior; persistent danger of hurting 	self-or others; intermittent inability to perform activities of daily living 	(including maintenance of minimal personal hygiene); disorientation to time 	or place; memory loss for names of close relatives, own occupation, or own 	name;  

70%	Occupational and social impairment, with deficiencies in most areas, such as 	work, school, family relations, judgment, thinking, or mood, due to such 	symptoms as: suicidal ideation; obsessional rituals which interfere with 	routine activities; speech intermittently illogical, obscure, or irrelevant; near-	continuous panic or depression affecting the ability to function 	independently, appropriately and effectively; impaired impulse control (such 	as unprovoked irritability with periods of violence); spatial disorientation; 	neglect of personal appearance and hygiene; difficulty in adapting to 	stressful circumstances (including work or a work like setting); inability to 	establish and maintain effective relationships;  

50%	Occupational and social impairment with reduced reliability and productivity 	due to such symptoms as: flattened affect; circumstantial, circumlocutory, or 	stereotyped speech; panic attacks more than once a week; difficulty in 	understanding complex commands; impairment of short-and long-term 	memory; impaired judgment; impaired abstract thinking; disturbances of 	motivation and mood; difficulty in establishing and maintaining effective 	work and social relationships;  

30%	Occupational and social impairment with occasional decrease in work 	efficiency and intermittent periods of inability to perform occupational tasks 	(although generally functioning satisfactorily, with routine behavior, self-	care, and conversation normal), due to such symptoms as: depressed mood, 	anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep 	impairment, mild memory loss (such as forgetting names, directions, recent 	events).  

38 C.F.R. § 4.130, DC 9411 (2010).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes] (2010).  


Standard of Review

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

With respect to the claim for increase, by way of background, the RO granted service connection for PTSD in a September 2006 rating decision and was assigned a 10 percent rating, effective on May 26, 2007.  

In a September 2007 rating decision, the RO increased the rating to 30 percent, effective on May 26, 2007.  Finally, in a November 2008 rating decision, the RO increased to 50 percent, effective on May 2, 2008.  

The Veteran contends that he is entitled to a higher initial rating for his service-connected PTSD.  Specifically, he reports experiencing deficiencies in work and family relationships due to symptoms of auditory and visual hallucinations, suicidal ideation, panic, and depression affecting his ability to function independently, appropriately and effectively.  

Notably, private treatment records, dated from March 2006 to November 2006, indicate that the Veteran experienced panic attacks twice a week, nightmares 1 to 2 times per week, suffered from exaggerated startle response and hypervigilance, intrusive thoughts, rarely socialized, and had severe memory problems.  

The Veteran reported having symptoms of anger out of the blue, sadness out of the blue, fear out of the blue, depression, low energy level, low interest level, agitation, anger, suicidal ideation, feelings of hopelessness and helplessness, mood swings, worry, racing thoughts, jumping thoughts, and crying spells.  

Further, the Veteran indicated that he hallucinated, including auditory and visual hallucinations, 2 to 5 times per week.  The Veteran was assigned GAF scores of 35 to 45.  

In particular, a March 2006 private psychiatric clinic report reflects diagnosis of chronic PTSD and chronic major depression, and a GAF score of 35 was assigned.  

The Veteran gave a history of working as a mental health technician for 30 years until his retirement and noted that he currently was in receipt of a 100 percent disability rating from the SSA.  

The Veteran described symptoms of occasional nightmares, waking in a panic, flashbacks 2 times per week, panic attacks 2 times per week, exaggerated startle response, hypervigilance, severely impaired memory, isolationism, and auditory hallucinations.  

Specifically, the psychiatrist noted that the Veteran's recent memory was so severely impaired that he could not remember what he was reading, and got lost traveling.  

The psychiatrist described working memory as 100 percent impaired, and anger, sadness, and fear came upon the Veteran without the knowledge of why 40 percent of the time, indicating that his prefrontal cortex was dysfunctional.  

The Veteran heard his name called 2 to 5 times per week, heard cars drive up to his residence 2 to 5 times per week, and heard noises in his house 1 to 2 times per day.  The psychiatrist noted that all of the hallucinations and illusions occurred when no one or anything was there.  

The Veteran also attested to feeling depressed 75 percent of the time with no energy and little interest in things.  The psychiatrist noted that the Veteran reported feeling helpless and suicidal at times.  

The psychiatrist opined that, because of the service-connected PTSD, the Veteran was moderately compromised in his ability to sustain social relationships and was unable to sustain work relationships.  The psychiatrist concluded that the Veteran was permanently and totally disabled and unemployable due to his PTSD.    

In conjunction with the current appeal, the Veteran underwent a VA psychiatric examination in September 2006 when he reported feeling detached from people and not having many friends.  

The Veteran was no longer able to enjoy his normal leisure pursuits due to being physically incapacitated by an injury sustained to his spine.  He denied a history of suicide attempts, of violence or assaultiveness, and of alcohol or substance abuse.  

On mental status evaluation, the examiner observed that the Veteran was clean and casually dressed, and a right hemiplegia was noted on review of psychomotor activity.  The examiner noted that his speech was unremarkable, attitude was cooperative, affect was normal, mood was good, and his thought processes and thought content were unremarkable.   

The Veteran was oriented to person, time and place, and there was no presence of homicidal or suicidal ideation.  However, the examiner indicated that the Veteran suffered from mildly impaired remote memory, moderately impaired recent memory, and recurrent and distressing dreams of PTSD-related events.  

The examiner noted that the Veteran also experienced avoidance, isolation, sense of a foreshortened future, hypervigilance, exaggerated startle response and difficulty with falling or staying asleep.  

The examiner noted that the Veteran had worked for 30 years as a mental health technician and retired in 2002.  The Veteran reported that he had some intrusive thoughts of the accident he suffered in the service, but knew he had to work and was having trouble getting through work.  The Veteran reported going to the doctor and getting meds, as well as staying out with sick days.  

The Veteran was diagnosed with PTSD and was assigned a GAF score of 57.  The examiner noted that the changes in functional status and quality of life since the Veteran's last examination included performance in employment, as well as social and interpersonal relationships.  

A VA treatment record, dated in October 2006, show that the Veteran reportedly had thoughts of harming himself, although he denied trying to harm himself or anyone else.  The Veteran also was observed to have difficulties remembering some detailed events, and had problems "finding the words to say."  

More recently, in May 2008, the Veteran underwent a VA psychiatric examination when he asserted suffering from continuing anxiety, depression, insomnia, anger, irritability issues, mood swings, decreased energy and frequent crying spells, as well as some paranoid ideation, to include feeling like someone is trying to get him, although it was vague and he realized it was probably not true.  

The examiner noted panic attacks at a rate of 3 to 4 times per week, generally associated with re-experiencing PTSD-related traumas.  The Veteran was unemployed and had not worked since 2002 when he had a serious accident.  The examiner indicated that the Veteran seemed to be functioning psychologically at such a level that he would find it impossible or nearly impossible to work because of his psychiatric disability, even if he were physically fit to work.  

The examiner noted that, with respect to social activities and the activities of daily living, the Veteran had difficulty with dressing, bathing, and feeding himself because of his physical problems, but was not impaired on the basis of psychiatric issues.  He reportedly lived with his wife and had two grown children, and spent most of his day watching television.  

The Veteran indicated that he did not socialize outside of the house and was reluctant to do so before his injury, which now kept him wheelchair bound.  

The examiner summarized the Veteran's current psychosocial level of functioning as showing major impairment in social, occupational, recreational and familial functioning.  The examiner noted the Veteran also has numerous chronic medical problems which were stressful to him and opined that the Veteran appeared unemployable even if he were to be physically fit for duty.  

On mental status evaluation, the Veteran was noted to look his stated age or somewhat older, was somewhat slow to response, and seemed to be somnolent.  The examiner noted the Veteran showed no sign of a formal thought disorder, loose associations, flights of ideas, hallucinations, delusions, obsessions, compulsions or phobias; however, he did seem to have a flattened affect.  

The examiner noted the Veteran suffered from panic attacks about 3 to 4 times per week on average, had severe social phobia associated with his PTSD, and suffered from trauma-related flashbacks and nightmares 1 to 2 times per week.  

The Veteran was noted as having an increased startle response, hypervigilance, interpersonal guardedness, avoidance of and exaggerated response to trauma-related triggers, irritability, anger outbursts, difficulty concentrating, difficulty sleeping, feelings of a foreshortened life, emotional numbing detachment and estrangement from others, decreased interest in hobbies and social activities, and difficulty recalling some important parts of what happened to him in service.  

The examiner noted judgment and insight appeared to be marginal but adequate, and intellectual capacity appeared to be somewhat slowed.  Finally, the examiner noted there were no bizarre mannerisms or involuntary movements.  

The Veteran was diagnosed with PTSD with associated panic attacks, depressive disorder not otherwise specified, mainly secondary to his PTSD, and major impairment in social occupational, recreational, and familial functioning, and was assigned a GAF score of 38.  

The examiner opined that the effects of PTSD on the Veteran's social and occupational functioning included the Veteran being unemployed or marginally employable at best if he were to obtain a very low stress job isolated from others.  He was also showing major impairment in the social arena, and his current level of adjustment was dependent upon continuing psychotropic medication.  

Overall, for the entire period of the appeal, the Board finds that the service-connected PTSD is shown to have been productive of a level of occupational and social impairment that more nearly approximates the criteria for the currently assigned 70 percent rating.  

In this regard, the Board finds that the consistent reports of persistent auditory and visual hallucinations, severe memory impairment, daily panic attacks and depression, and suicidal ideation, along with the Veteran's inability to establish and maintain effective relationships and impaired impulse control, presents a disability picture approaching the criteria for a rating of 70 percent for the entire period of this appeal.  

Moreover, the consistent GAF scores ranging from 35 to 45 are reflective of serious symptoms or any serious impairment in social, occupational or school functioning, as well as of the Veteran's impairment in reality testing or communication, and major impairment in several areas, such as work or school, family relations, judgment, thinking, and mood.  

The only score of 57, falling outside of that range, assigned in September 2006, reflects more moderate symptoms or moderate difficulty in social, occupational, or school functioning.   38 C.F.R. § 4.130.  

The Board also finds that the record fails to establish that the Veteran's symptoms are productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living attributed to his psychiatric disability, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name, which would warrant a 100 percent rating.  

In short, the Board finds that the evidence is indicative of no greater impairment than that contemplated by a 70 percent rating.  

For all the foregoing reasons, for the entire period of the appeal, a rating of 70 percent, but not higher, for service-connected PTSD is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In addition, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

With respect to the issue of a TDIU, in this case, the Veteran's service-connected disabilities include those of PTSD and a left knee disability.  

Notably, the service-connected PTSD is now rated as 70 percent disabling.  See 38 C.F.R. § 4.16(a).  This evaluation meets the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes whether this disability, in and of itself, precludes the Veteran from securing or following a substantially gainful occupation.  

Significantly, the Veteran underwent a VA psychiatric examination in September 2006, where the examiner noted that the Veteran retired in 2002 after working for 30 years as a mental health technician, that he suffered from intrusive thoughts of a car accident he was involved in, and that he was having trouble getting through work and stayed out with sick days despite knowing that he had to work.  

More recently, the Veteran underwent a VA psychiatric examination in May 2008, where the examiner observed that the Veteran seemed to be functioning psychologically at such a level that he would find it impossible or nearly impossible to work because of his psychiatric disability, even if he were physically fit to work.  The examiner determined that the Veteran appeared unemployable even if he were to be physically fit for duty, and noted that he was showing major impairment in social, occupational, recreational, and familial functioning.  

The examiner opined that the Veteran appeared to be unemployable or marginally employable at best if he were to obtain a very low stress job isolated from others, and that he was showing major impairment in the social arena.  

Moreover, in his November 2008 VA joints examination, the examiner specifically opined that the Veteran was incapable of work as a health care technician due to the degenerative joint disease of the left knee, and due to his post-service accident that caused injury to his spinal cord in 2003; although the examiner noted that he was not limited from the 1969 patellar fracture.  The examiner noted that he was wheelchair bound due to his inability to walk or to extend the left knee.  

Given the overall findings reported in connection with the September 2006, May 2008, and November 2008 VA examination reports, the service-connected PTSD and left knee disability, in combination, are shown to be productive of a significant level of functional impairment that would preclude manual labor of the type that the Veteran had performed in the past.  

In considering the overall findings of the September 2006, May 2008, and November 2008 VA examinations, the Board finds that this evidence serves to support the Veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The evidence in this regard supports the Veteran's assertions that his service-connected PTSD and left knee disability are productive of a disability picture of such severity that he is precluded from his participating in substantially gainful employment that would be consistent with his educational and work background.  

Therefore, on this record, a TDIU rating is warranted in this case.  


ORDER

For the entire period of the appeal, an increased rating of 70 percent, but no more for the service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

A total rating based on individual unemployability by reason of service-connected disability is granted, subject to the regulations governing the payment of VA monetary benefits.  


REMAND

The Board acknowledges that during a September 2009 VA joints examination, the Veteran reported that he is in receipt of SSA benefits due to a nonservice-connected CVA.  

As noted, when the VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

In this case, although the September 2009 VA examiner indicated that the Veteran reported he received SSA benefits based on his CVA and not on his left knee disability, the Board finds that treatment records addressing the Veteran's ability to ambulate may reasonably be included among records used by SSA in rendering its determination.  Hence, VA should make an effort to obtain these records.  

The RO should also obtain and associate with the claims file all outstanding VA records.  The claims file currently includes treatment records from the Durham VA Medical Center (VAMC), dated through April 2009.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain all outstanding medical records from the Durham VAMC, dated from April 2009 to the present.  

Finally, as the Veteran has asserted, via his representative, in a December 2009 VA Form 646, Statement of Accredited Representative in Appealed Case, that his left knee disability has increased in severity, the RO should schedule the Veteran for a current VA examination to determine the nature and severity of the service-connected left knee disability.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies of all outstanding VA medical records from April 2009 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO should take appropriate steps to obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  All records and/or responses received should be associated with the claims file.  

3.  The RO then should schedule the Veteran for a VA examination to determine the current extent and severity of his service-connected left knee disability.  The examiner should review the claims file in conjunction with the examination.  

Specifically, the examiner should provide an opinion in terms that are consistent with the rating criteria for rating limitation of motion of the knee (Diagnostic Codes (DCs) 5260 and 5261), for rating recurrent subluxation or lateral instability of the knee (DC 5257), and for ankylosis of the knee (DC 5256), specifically considering the guidance of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  

4.  After completing the requested development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


